Proceeding pursuant to Executive Law §298 to review an order of the State Division of Human Rights, dated May 31, 1988, which, after a hearing, dismissed a complaint against the respondent New Rochelle Police Department alleging that it discriminated against the petitioner in its employment practices on the basis of a disability.
Adjudged that the order is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
A review of the record discloses substantial evidence to support the determination of the State Division of Human Rights that the petitioner was not dismissed from his position as a probationary police officer as a result of any unlawful discriminatory practice. The petitioner failed to meet his burden of showing that the independent, legitimate and nondiscriminatory reasons proffered by the New Rochelle Police Department were not its true reasons but merely a pretext for discrimination (see, Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937; Matter of Pace Coll, v Commissioner of Human Rights, 38 NY2d 28). The determination of the Division must therefore be confirmed. Sullivan, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.